            Case 1:20-cv-03083-MKD                   ECF No. 20          filed 12/11/20     PageID.708 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                                                                                                       Dec 11, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                       DAVID F.,                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-CV-03083-MKD
                                                                     )
                                                                     )
  ANDREW M. SAUL, Commissioner of Social Security
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Summary Judgment (ECF No. 17) is GRANTED.
’
             Plaintiff's Motion for Summary Judgment (ECF No. 15) is DENIED.
             Judgment is entered for Defendant



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               MARY K. DIMKE                                 on motions for
      Summary Judgment (ECF Nos. 15 and 17).


Date: December 11, 2020                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                             Melissa Orosco
